Citation Nr: 0816277	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-32 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for a bilateral foot 
disability.

5.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972.

In a rating decision dated in October 1978, the Regional 
Office (RO) denied the veteran's claim for service connection 
for a back disability.  He was notified of this decision and 
of his right to appeal by a letter dated the following month, 
but a timely appeal was not received.  By rating action dated 
in February 2004, the RO concluded that the evidence was not 
new and material, and the claim for service connection for a 
back disability remained denied.  In addition, the RO denied 
the remaining claims.  This case was previously before the 
Board of Veterans' Appeals (Board) in January 2006, at which 
time it was remanded for additional development of the 
record.  As the requested actions have been accomplished, the 
case is again before the Board for appellate consideration.

The issue of service connection for a back disability on the 
merits and the claims for service connection for a left leg 
disability, a bilateral ankle disability and a bilateral foot 
disability are addressed in the REMAND portion of the 
decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.




FINDINGS OF FACT

1.  An October 1978 rating decision denying service 
connection for a back disorder was not appealed.

2.  The evidence received subsequent to that decision relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim for service connection for a back disability.

3.  The service treatment records are negative for complaints 
or findings concerning a psychiatric disability, to include 
PTSD.

4.  A psychiatric disability was initially demonstrated many 
years after service, and there is no competent medical 
evidence to link it to service.

4.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressor, that is, a 
motor vehicle accident.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim 
for entitlement to service connection for a back disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

2.  A psychiatric disability, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, by letter dated in July 2003, issued prior to 
the rating decision on appeal, and in a May 2004 letter, the 
RO advised the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
The veteran was advised of the evidence needed to establish a 
disability rating and effective date in October 2007.  The 
case was last readjudicated at that time.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, service personnel records, private medical 
records, a statement from a VA physician, a statement from a 
neighbor, and hearing testimony.   

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process, providing testimony at RO and Board hearings 
and submitting evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

With respect to the issue of whether new and material 
evidence has been received to reopen the claim for service 
connection for a back condition, in light of the decision 
finding that new and material evidence has been submitted and 
remand for additional development, no further discussion of 
VCAA compliance is necessary on that issue. 


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  New and material evidence 

The law is clear that the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final denial of the claim for 
service connection for a back disability was in October 1978.  
Therefore, the Board must review the additional evidence 
submitted since that determination.  

The evidence of record at the time of the October 1978 rating 
action included the service treatment records and the report 
of a VA hospitalization in 1978.  The available service 
medical records from the veteran's reserve period of service 
showed no complaints or findings pertaining to a back 
disability.  He was hospitalized by the VA for unrelated 
complaints from May to June 1978, and there was no indication 
of any back problems.  

The RO denied the appellant's claim for service connection 
for a back disability in October 1978 on the basis that there 
was no indication of treatment for a back condition in 
service.  

The additional evidence includes private medical records and 
a statement from a VA physician.  These records disclose that 
the veteran underwent an L4-5 laminectomy in November 1999.  
In addition, the Board notes that the VA physician stated in 
October 2007 that the veteran had been treated at that 
facility for chronic low back pain.  He noted that the 
veteran had reported a history of back surgery.  He observed 
that the veteran reported a history that he had made 
parachute jumps in service and that he was involved in a 
severe motor vehicle accident in service.  The examiner 
concluded that based on that history it was his opinion that 
the low back disability was as likely as not related to 
service.  

Thus, the evidence relates to a previously unestablished fact 
and furnishes a reasonable possibility of substantiating the 
appellant's claim for service connection for a back 
disability.  The Board concludes that new and material 
evidence has been submitted and, accordingly, the claim is 
reopened.

	II.  A psychiatric disability, to include PTSD 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition 
In accordance with 38 C.F.R. § 4.125(a) of this chapter; a 
link, established by medical evaluation, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony may establish the occurrence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

Initially, with respect to the claim for service connection 
for a psychiatric disability, the Board notes that the 
service treatment records are negative for complaints or 
findings of one in service or for many years thereafter.  The 
initial clinical evidence of any psychiatric disability was 
in 2003, more than 30 years following the veteran's discharge 
from service.  There is no competent medical evidence linking 
the acquired psychiatric disability to service.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disability other than PTSD.  

With respect to the claim for service connection for PTSD, 
the veteran asserts that he was in a motor vehicle accident 
while he was serving in Germany when the driver, another 
soldier, attempted to commit suicide and hit a tree at 120 
miles per hour.  He claims that the driver lost both legs in 
the accident.  He alleges that he has flashbacks and 
nightmares of the accident.

The evidence supporting this claim includes the veteran's 
statements and private medical records.  In a statement 
received in April 2004, a private physician related that he 
had diagnosed the veteran with probable PTSD in December 
2003.  The records reflect that the veteran reported he was 
having PTSD symptoms of the accident in Germany.  In November 
2004, another physician indicated that he had been treating 
the veteran monthly since March 2004.  He noted that the 
veteran had a history of ongoing depression, flashbacks and 
nightmares, and indicated that, as best he could tell, these 
symptoms followed a severe automobile accident in service.  
The diagnoses were major depression, recurrent, severe, 
without psychotic features, PTSD, panic disorder without 
agoraphobia, and alcohol abuse, by history.  

Finally, the Board notes that a neighbor related in a 
statement received in September 2005 that the veteran did not 
sleep well, and that he knew this because he was the same 
way.  He indicated that he occasionally saw the veteran on 
the front porch crying.  He added that the veteran said that 
he had nightmares of a wreck in service.  

The evidence against the veteran's claim includes the service 
treatment records and post-service medical records, including 
from the veteran's time in the National Guard.  The Board 
notes that the available service treatment records are 
negative for complaints or findings of any psychiatric 
disability.  It is significant to point out that the veteran 
was examined for the Reserves in April 1976.  On a report of 
medical history at that time, the veteran noted having been a 
patient in a hospital for an appendectomy at age 15, and 
specifically denied having any illness or injury other than 
what he had noted.  Significantly, a psychiatric evaluation 
was normal in April 1976.  

As noted above, the veteran claims that he has PTSD due to a 
motor vehicle accident during service.  Although the veteran 
is clearly competent to assert that he was hospitalized, in 
this case, the veteran's allegations are simply not credible.  
The veteran alleges that he was hospitalized for six months 
in service following a motor vehicle accident and had to 
relearn how to walk.  This statement is contradicted by his 
report when he was examined for the Reserves in April 1976 
that his only hospitalization was for an appendectomy at age 
15.  At that time he also denied any knee or back disability.  
It seems doubtful that the veteran would report 
hospitalization for an appendectomy but fail to mention a 6-
month period of hospitalization following a severe car 
accident which allegedly occurred only 5 years previously.  
The Board finds, therefore, that the veteran's contentions as 
to his stressor are not credible.  He has not referred to any 
other incident as being a stressor that led to PTSD.  

The Board concedes that PTSD has been assessed by private 
medical providers.  While a medical provider may determine if 
a stressor is sufficient to result in PTSD, this can occur 
only after it has been established by adjudicatory personnel 
that that the stressor in fact exists.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996) (an opinion by a medical 
health professional based on post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor).  The VA attempted to obtain a line of duty 
determination that would have been made following the 
veteran's claimed accident, but the National Personnel 
Records Center responded that the document was not a matter 
of record. 

The Board notes that a VA examination has not been scheduled 
on this issue.  However, in the absence of a psychiatric 
disorder in service, or credible evidence of an in-service 
event, a VA examination is not warranted.  38 C.F.R. 
§ 3.159(c)(4).

In sum, there is no evidence of a psychiatric disorder in 
service and no credible evidence to support the existence of 
his claimed stressor.  The Board finds, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder to include 
PTSD.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a back disability and, to 
this extent, the appeal is granted.

Service connection for a psychiatric disability, to include 
PTSD, is denied.




REMAND

Additional development is necessary in this case regarding 
the reopened claim of service connection for a back 
disability.

The veteran's discharge certificate discloses that he was 
awarded the Parachute Badge, signifying that he had a 
substantial number of jumps.  The veteran referred to one 
jump in which he claimed that he landed on a solid sheet of 
ice and that he hit the ground so hard, it dented his steel 
helmet and he hurt his back.  He also mentions that his ankle 
and leg conditions are due to his jumping in service.  During 
the hearing before the undersigned, the veteran asserted that 
he had been treated at the VA Medical Center in August, 
Georgia in 1983.  It does not appear that the RO has 
attempted to obtain these records.  

Although the veteran submitted an opinion from a VA physician 
that his low back, knee and ankle pain is related to service, 
such opinion was not based upon a review of the claims file, 
and included consideration of the veteran being involved in a 
severe motor vehicle accident in service, which is not shown 
by the evidence.  Nor did the opinion consider the veteran's 
post-service work-related back injury.  Thus, the Board finds 
that a VA examination with claims file review is needed.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for left leg, ankle, 
feet and back disabilities since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder, to include VA treatment 
records from Augusta, Georgia in 1983.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature of any current back, left leg, 
and bilateral ankle and foot 
disabilities, and whether any are related 
to service.  All necessary tests should 
be performed.  The examiner is requested 
to provide an opinion concerning whether 
it is more likely, less likely, or at 
least as likely as not that the veteran's 
current back, left leg, ankle or foot 
disabilities are related to service, to 
include parachute jumps in service.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination. 

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


